DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to communications filed October 15, 2018.

Status of Claims
1.	Claims 1-20 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later- filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 60/517,730 and 10/982,170, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, said disclosures do not disclose that the disposable unit comprises: a blood cassette portion and housing that is separate from a dialysis fluid cassette portion and housing; and that the blood cassette includes an air separation chamber. As such, all pending claims 4 and 12 have an effective filing date of the parent application 11/530,842, which is 9/11/2006.


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on October 15, 2018, October 25, 2018, November 19, 2020, February 15, 2021 and March 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,155,080. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-20 contain the additional limitations of the disposable including a blood cassett portion including a blood cassette housing and configured to be operatively connected to the peristaltic blood pump actuator to pump blood through the blood cassette portion when the blood cassette portion is in fluid communication with a blood source, the blood cassette portion in fluid communication with a dialyzer and including an air separation chamber for separating air, wherein the blood cassette housing is separate from the dialysis fluid cassette housing, and is thus more specific, in effect making the invention of patented claims 1-20 a "species" of the "generic" invention of instant claims 1-20. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 18 recites the limitation "the blood filter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claim(s) 15 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kitaevich et al. (US PGPUB 2001/0045395).

7.	With regard to claim 15, Kitaevich discloses a hemodiafiltration system (10; abstract; Figs. 1, 2) comprising: a peristaltic blood pump actuator (16); a peristaltic medical fluid pump actuator (60); a blood filter (24); and a unit, fully capable of being disposed of, including a blood portion (14) configured to be operatively connected to the peristaltic blood pump actuator (16) to pump blood through the blood portion (14) when the blood portion (14) is in fluid communication with a blood source (pateient), the blood portion in fluid communication with the blood filter (24) and housing at least a portion of an extracorporeal circuit (Figs. 1-2) in fluid communication with the blood filter (24), and a medical fluid portion (58) configured to be operatively connected to the peristaltic medical fluid pump actuator (60) to pump medical fluid through the medical fluid portion (58) when the medical fluid portion is in fluid communication with a medical fluid source (50), the medical fluid portion including a medical fluid line .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claim 1-3, 5-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitaevich in view of Brugger et al. (US 6,572,641).

9.	With regard to claims 1-3, 5-14 and 16-20, while Kitaevich discloses a majority of the claimed subject matter regarding the particulars of the hemodiafiltration system (10; Figs. 1-2; abstract; [0010-0012]; [0025-0036]; see rejection of claim 15 above), Kitaevich is silent in regard to the medical fluid heater and heater bag limitations.
	However, Brugger discloses devices for warming fluid and methods of use (abstract; Figs. 1a, 1b, 3); wherein a medical fluid heater (30) and heater bag (10) are suggested to be utilized in a hemodiafiltration process (col. 1, lines 15-25; col. 2, lines 3-8 and 11-22; Fig. 3); the bag (10) being spaceable away from a hemodiafiltration device (60), having to-heater tubing (from 52) and from-heater tubing (70) and a serpentine heating pathway (pathway separated by flow path partitions, 19) located within the heater bag (10; col. 3, line 45 - col. 5, line 2).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the hemodiafiltration system disclosed by Kitaevich to include a medical fluid heating portion, similar to that disclosed by Brugger, in order to provide patient’s undergoing blood processing (such as hemodiafiltration), with a lower risk of very dangerous conditions (such as hypothermia) by warming the fluids being infused back into the patient’s bloodstream, as suggested by Brugger in column 1, lines 15-25.  All of the additional limitations of dependent claims are recited by or made obvious in view of Kitaevich and Brugger from the previously cited portions.

Allowable Subject Matter
10.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer over U.S. Patent No. 10,155,080 is filed, and the claim be rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of examiner’s reasons for indicating allowability:

This limitation not disclosed or rendered obvious by the noted prior art of record imparts a novel and non-obvious function of the claimed method, namely by providing a disposable unit that includes a blood cassette portion and housing separate from a dialysis fluid cassette portion and housing, dialysis fluid can be supplied from one or more supply bags to provide convective clearance in addition to diffusive clearance to the system, as noted by applicant in paragraph [0197] of the Specification, as originally filed.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Dolecek et al. (US 6,764,460) discloses an extracorporeal blood processing system.
	Colleran et al. (US 5,324,422) discloses a user interface for automated peritoneal dialysis systems.
	MacHold et al. (US PGPUB 2003/0135252) discloses a method and system for control of a patient’s body temperature by way of transluminally insertable heat exchange catheter.
	Burbank (US PGPUB 2002/0103453) discloses fluid processing systems and methods using extracorporeal fluid flow panels oriented within a cartridge.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW J MENSH/Primary Examiner, Art Unit 3781